               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

LUIS A. CURET,

                      Plaintiff,
v.                                                     Case No. 20-CV-412-JPS

CHRISTOPHER BLOOM and
OFFICER TIM FILTER,                                                   ORDER

                      Defendants.


        Plaintiff Luis A. Curet (“Plaintiff”), an inmate confined at Green Bay

Correctional Institution, filed a pro se complaint under 42 U.S.C. § 1983

alleging that Defendants violated his constitutional rights. (Docket #1). This

order resolves Plaintiff’s motion for leave to proceed without prepaying the

filing fee and screens his complaint.

1.      MOTION FOR LEAVE TO PROCEED WITHOUT PREPAYING
        THE FILING FEE

        The Prison Litigation Reform Act (“PLRA”) applies to this case

because Plaintiff was a prisoner when he filed his complaint. See 28 U.S.C.

§ 1915(h). The PLRA allows the Court to give a prisoner plaintiff the ability

to proceed with his case without prepaying the civil case filing fee. 28 U.S.C.

§ 1915(a)(2). When funds exist, the prisoner must pay an initial partial filing

fee. 28 U.S.C. § 1915(b)(1). He must then pay the balance of the $350 filing

fee over time, through deductions from his prisoner account. Id.

        On October 2, 2020, the Court permitted Plaintiff to pay his initial

partial filing fee of $6.22 from his release account. (Docket #8). Plaintiff paid

that fee on October 26, 2020. The Court will grant Plaintiff’s motion for leave

to proceed without prepaying the filing fee. (Docket #4). He must pay the




     Case 2:20-cv-00412-JPS Filed 08/02/21 Page 1 of 8 Document 9
remainder of the filing fee over time in the manner explained at the end of

this order.

2.      SCREENING THE COMPLAINT

        2.1    Federal Screening Standard

        Under the PLRA, the Court must screen complaints brought by

prisoners seeking relief from a governmental entity or an officer or

employee of a governmental entity. 28 U.S.C. § 1915A(a). The Court must

dismiss a complaint if the prisoner raises claims that are legally “frivolous

or malicious,” that fail to state a claim upon which relief may be granted, or

that seek monetary relief from a defendant who is immune from such relief.

28 U.S.C. § 1915A(b).

        In determining whether the complaint states a claim, the Court

applies the same standard that applies to dismissals under Federal Rule of

Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017)

(citing Booker-El v. Superintendent, Ind. State Prison, 668 F.3d 896, 899 (7th

Cir. 2012)). To state a claim, a complaint must include “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). The complaint must contain enough facts, accepted as true,

to “state a claim for relief that is plausible on its face.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “A claim has facial plausibility when the plaintiff pleads factual

content that allows a court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S.

at 556).

        To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must

allege that someone deprived him of a right secured by the Constitution or

the laws of the United States, and that whoever deprived him of this right

was acting under the color of state law. D.S. v. E. Porter Cnty. Sch. Corp., 799

                              Page 2 of 8
     Case 2:20-cv-00412-JPS Filed 08/02/21 Page 2 of 8 Document 9
F.3d 793, 798 (7th Cir. 2015) (citing Buchanan–Moore v. County of Milwaukee,

570 F.3d 824, 827 (7th Cir. 2009)). The Court construes pro se complaints

liberally and holds them to a less stringent standard than pleadings drafted

by lawyers. Cesal, 851 F.3d at 720 (citing Perez v. Fenoglio, 792 F.3d 768, 776

(7th Cir. 2015)).

       2.2    Plaintiff’s Allegations

       Plaintiff alleges that his Fourth Amendment rights were violated by

Defendant Christopher Bloom (“Bloom”) when Bloom broke into his aunt’s

apartment without a valid search warrant. (Docket #1 at 4). Additionally,

Plaintiff states that Defendant Officer Tim Filter (“Filter”) used excessive

force on him when Filter shot Plaintiff with a taser “for no real reason.” (Id.)

Plaintiff also alleges that he was unlawfully arrested, and he was never read

his Miranda rights “before, during, or after [his] unlawful arrest.” (Id.)

Lastly, Plaintiff claims that Defendants made “trumped up charges by lying

[about] me.” (Id.) Plaintiff requests relief in the form of $95,000. (Id.)

       2.3    Analysis

       Plaintiff’s   allegations   invoke   his   rights   under    the      Fourth

Amendment; however, he has failed to provide enough information to state

a claim. The Court will allow Plaintiff an opportunity to amend his

complaint, as explained below.

       To start, Plaintiff claims that Defendants did not have a valid search

warrant to enter his aunt’s home and that he was unlawfully arrested. In

order to prevail on a claim of an arrest in violation of the Fourth

Amendment, Plaintiff must show that he was arrested without probable

cause because probable cause is an absolute defense to such a claim.

Williams v. Rodriguez, 509 F.3d 392, 398 (7th Cir. 2007). A police officer has

probable cause to arrest a person if, at the time of the arrest, the “facts and

circumstances within the officer's knowledge . . . are sufficient to warrant a

                            Page 3 of 8
   Case 2:20-cv-00412-JPS Filed 08/02/21 Page 3 of 8 Document 9
prudent person, or one of reasonable caution, in believing, in the

circumstances shown, that the suspect has committed, is committing, or is

about to commit an offense.” Gonzalez v. City of Elgin, 578 F.3d 526, 537 (7th

Cir. 2009) (quoting Michigan v. DeFillippo, 443 U.S. 31, 37 (1979)).

       Next, Plaintiff claims that Bloom used excessive force against him

when Bloom shot Plaintiff with a taser. Claims that law enforcement officers

used excessive force in the course of an arrest are analyzed under the Fourth

Amendment and its “reasonableness” standard. Graham v. Connor, 490 U.S.

386, 395 (1989). The reasonableness inquiry is objective and fact-intensive:

“the question is whether the officers’ actions are ‘objectively reasonable’ in

light of the facts and circumstances confronting them, without regard to

their underlying intent or motivation.” Id. at 397. A court must consider

whether each use of force was reasonable under the totality of the

circumstances, “including the severity of the crime at issue, whether the

suspect poses an immediate threat to the safety of the officers or others, and

whether he is actively resisting arrest or attempting to evade arrest by

flight.” Id. at 396; See Turner v. City of Champaign, 979 F.3d 563, 567 (7th Cir.

2020); Siler v. City of Kenosha, 957 F.3d 751, 758–59 (7th Cir. 2020).

       Lastly, Plaintiff claims that Defendants made “trumped up charges

by lying [about] me.” (Docket #1 at 4). Plaintiff, however, does not disclose

whether the charges that were brought against him were dropped, if they

are still pending, or if he was convicted of the crime. Thus, his constitutional

claims may be Heck-barred because such a claim for damages may not be

pursued if its success would necessarily imply the invalidity of the criminal

conviction or sentence. Heck v. Humphrey, 512 U.S. 477, 487 (1994).

       As it stands now, Plaintiff’s allegations are conclusory and do not

provide enough supporting facts to properly state a claim. Specifically,

Plaintiff does not provide any information on when or where the alleged

                            Page 4 of 8
   Case 2:20-cv-00412-JPS Filed 08/02/21 Page 4 of 8 Document 9
constitutional violations occurred. Additionally, no information is

provided about what police department or law enforcement agency that

employed Bloom and Filter. Without such basic information, Plaintiff fails

to state a claim.

3.      CONCLUSION

        Based on the foregoing, Plaintiff has failed to state a viable claim for

relief. However, the Court will allow Plaintiff an opportunity to amend his

complaint to expound upon his allegations against Defendants. If he

chooses to offer an amended complaint, Plaintiff should provide the Court

with enough facts to answer the following questions: 1) when the

constitutional violations occurred; 2) where the constitutional violations

occurred; 3) what law enforcement agency or department Defendants

worked for; and 4) whether the charges brought against Defendant were

dropped, if they are still pending, or if he was convicted of the crime.

Plaintiff’s amended complaint does not need to be long or contain legal

language or citations to statutes or cases, but it does need to provide the

Court and each Defendant with notice of what each Defendant allegedly

did or did not do to violate his rights.

        The Court is enclosing a copy of its complaint form and instructions.

Plaintiff must list all of the defendants in the caption of his amended

complaint. He should use the spaces on pages two and three to allege the

key facts that give rise to the claims he wishes to bring, and to describe

which defendants he believes committed the violations that relate to each

claim. If the space is not enough, Plaintiff may use up to five additional

sheets of paper.

        Plaintiff is advised that the amended complaint must bear the docket

number assigned to this case and must be labeled “Amended Complaint.”

The amended complaint supersedes the prior complaint and must be

                              Page 5 of 8
     Case 2:20-cv-00412-JPS Filed 08/02/21 Page 5 of 8 Document 9
complete in itself without reference to the original complaint. See Duda v.

Bd. of Educ. of Franklin Park Pub. Sch. Dist. No. 84, 133 F.3d 1054, 1056 (7th

Cir. 1998). In Duda, the appellate court emphasized that in such instances,

the “prior pleading is in effect withdrawn as to all matters not restated in

the amended pleading.” Id. at 1057 (citation omitted). If the amended

complaint is received, it will become the operative complaint in this action,

and the Court will screen it in accordance with 28 U.S.C. § 1915A.

       Accordingly,

       IT IS ORDERED that Plaintiff’s motion for leave to proceed without

prepaying the filing fee (Docket #4) be and the same is hereby GRANTED;

       IT IS FURTHER ORDERED that the complaint (Docket #1) fails to

state a claim;

       IT IS FURTHER ORDERED that Plaintiff may file an amended

complaint that complies with the instructions in this order on or before

September 1, 2021. If Plaintiff files an amended complaint by the deadline,

the Court will screen the amended complaint under 28 U.S.C. § 1915A. If

Plaintiff does not file an amended complaint by the deadline, the Court will

dismiss this case based on his failure to state a claim in his original

complaint and will issue him a “strike” under 28 U.S.C. § 1915(g);

       IT IS FURTHER ORDERED that the Clerk’s Office mail Plaintiff a

blank prisoner complaint form and a copy of the guides entitled “Answers

to Prisoner Litigants’ Common Questions” and “Answers to Pro Se

Litigants’ Common Questions,” along with this order;

       IT IS FURTHER ORDERED that the agency having custody of

Plaintiff shall collect from his institution trust account the $343.78 balance

of the filing fee by collecting monthly payments from Plaintiff’s prison trust

account in an amount equal to 20% of the preceding month’s income

credited to Plaintiff’s trust account and forwarding payments to the Clerk

                            Page 6 of 8
   Case 2:20-cv-00412-JPS Filed 08/02/21 Page 6 of 8 Document 9
of Court each time the amount in the account exceeds $10 in accordance

with 28 U.S.C. § 1915(b)(2). The payments shall be clearly identified by the

case name and number assigned to this case. If Plaintiff is transferred to

another county, state, or federal institution, the transferring institution shall

forward a copy of this order along with his remaining balance to the

receiving institution;

       IT IS FURTHER ORDERED that a copy of this order be sent to the

officer in charge of the agency where Plaintiff is confined; and

       IT IS FURTHER ORDERED that plaintiffs who are inmates at

Prisoner E-Filing Program institutions1 must submit all correspondence

and case filings to institution staff, who will scan and e-mail documents to

the court. Plaintiffs who are inmates at all other prison facilities must

submit the original document for each filing to the court to the following

address:

                         Office of the Clerk
                         United States District Court
                         Eastern District of Wisconsin
                         362 United States Courthouse
                         517 E. Wisconsin Avenue
                         Milwaukee, Wisconsin 53202

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S

CHAMBERS. It will only delay the processing of the matter.

       Plaintiff is further advised that failure to make a timely submission

may result in the dismissal of this case for failure to diligently pursue it. In

addition, the parties must notify the Clerk of Court of any change of




       1 The Prisoner E-Filing Program is mandatory for all inmates of Columbia
Correctional Institution, Dodge Correctional Institution, Green Bay Correctional
Institution, Oshkosh Correctional Institution, Waupun Correctional Institution,
and Wisconsin Secure Program Facility.
                            Page 7 of 8
   Case 2:20-cv-00412-JPS Filed 08/02/21 Page 7 of 8 Document 9
address. Failure to do so could result in orders or other information not

being timely delivered, thus affecting the legal rights of the parties.

       Dated at Milwaukee, Wisconsin, this 2nd day of August, 2021.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




                           Page 8 of 8
  Case 2:20-cv-00412-JPS Filed 08/02/21 Page 8 of 8 Document 9
